DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication of application #16/683,316 on February 03, 2022. 
3.	Claim 2 has been cancelled.
4.	Claims 1, 3-5 and 7 have been amended.
5.	Claims 1 and 3-7 are currently pending and are considered below.

Information Disclosure Statement

6.	The information disclosure statement (IDS) submitted on 05/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Logvinov (U.S. Pub. No. 2019/0130451) in view of Fujitsu Ten Ltd (JP2001215124) (hereinafter ‘Fujitsu’).

Claims 1 and 7:  Logvinov discloses a vehicle information managing device comprising:
a processor configured to acquire vehicle information on a vehicle which is traveling from the vehicle, Logvinov teaches a method for charging a battery of a mobile energy storage and power consumption device installed on an electric vehicle (EV) at a selected EV charging apparatus among a plurality of EV charging apparatuses may include: controlling, by a processing device of a server remote from the EV charging apparatuses, determining, from advertisement information, a target advertisement in accordance with identification information identifying the EV or at least one user of the EV, profile information for the EV or the at least one user, and advertisement characteristic information included in the advertisement information and corresponding to the target advertisement; when information indicating charging of the battery of the mobile energy storage and power consumption device of the EV is expected to be performed at the selected EV charging apparatus is determined, transmitting, over the communication network, target advertisement information indicating the target advertisement and with identification information including at least one of an identifier of the selected EV charging apparatus or an identifier of a wireless communication device of the at least one user, to cause display of the target advertisement at least one display, in which the at least one display includes at least one of a display of the selected EV charging apparatus or a display of the wireless communication device; and receiving, over the communication network, from the selected EV charging apparatus, advertisement delivery information indicating when the mobile energy storage and power consumption device is at or connected by an electric power cable with the selected EV charging apparatus, identity of the EV or the at least one user, and information describing rendering of the target advertisement on a display of or associated with the selected EV charging apparatus (see at least paragraph 0006); and
provide the advertisement information of the commercial facility to the vehicle which is traveling, Logvinov teaches the advertisement server 20 may be a computing device having communication capabilities and storing advertisement information including advertisement content and advertisement characteristic information indicating type, category or other descriptive information for each advertisement included in the advertisement content. In addition, the server 20 may be coupled to other servers (not shown) which provide advertisement content, and may process advertisement delivery information indicating, for example, a number of times, when and to whom advertisements were displayed at an EV charging apparatus, or alternatively at a display of a wireless communication device associated with the EV charging apparatus (“associated display device”), such as a smart phone or tablet of a user of an EV which is to be charged at the EV charging apparatus and where the associated display device includes an app for helping to manage EV charging related functions as described herein, to determine payment information indicating fees to be paid by advertisers based on display of their advertisements by EV charging apparatuses or associated display devices. The server 20 may transmit the payment information to other servers associated with the advertisers, and also to the power system controller 12 (see at least paragraph 0019).
Logvinov teaches the limitations mentioned above, but Logvinov does not explicitly teach select advertisement information of a commercial facility, which is to be provided to the vehicle which is traveling, from among a plurality of advertisement information based on user information on a user of the vehicle, the vehicle information, and commercial facility information on the commercial facility, wherein the commercial facility information includes advertisement target information indicating a target of the advertisement information, and 
wherein in a case that (i) the advertisement information is set with the advertisement target information having a plurality of conditions and (ii) a number of conditions among the plurality of conditions satisfied by information included in the user information and the vehicle information is equal to or greater than a predetermined number, the processor is configured to select the set advertisement information.  However,  Fujitsu teaches select advertisement information of a commercial facility, which is to be provided to the vehicle which is traveling, from among a plurality of advertisement information based on user information on a user of the vehicle, the vehicle information, and commercial facility information on the commercial facility, wherein the commercial facility information includes advertisement target information indicating a target of the advertisement information, Fujitsu teaches in the navigation device, landmark facilities such as convenience stores (hereinafter referred to as convenience stores) and gas stations that exist around the position of the vehicle or around an arbitrary place are superimposed and displayed on the map as landmarks. Some are equipped with a function and a function of displaying a list of distances and directions from the own vehicle position in the order of proximity to the own vehicle position from convenience stores, gas stations, and the like (see at least paragraphs 0006-0008, 0019-0023 and 0026-0031); 
	Fujitsu teaches the advertisement information is set with the advertisement target information having a plurality of conditions and (ii) a number of conditions among the plurality of conditions satisfied by information included in the user information and the vehicle information is equal to or greater than a predetermined number, Fujitsu teaches teaches in the navigation device, landmark facilities such as convenience stores (hereinafter referred to as convenience stores) and gas stations that exist around the position of the vehicle or around an arbitrary place are superimposed and displayed on the map as landmarks. Some are equipped with a function and a function of displaying a list of distances and directions from the own vehicle position in the order of proximity to the own vehicle position from convenience stores, gas stations, and the like and further teaches for the energy supply facility, for example, examples include a battery station corresponding to a gas station of an internal combustion engine automobile, a restaurant having a battery charging facility, a convenience store, and a gas station (see at least paragraphs 0006-0008, 0019-0023 and 0026-0031); and
	the processor is configured to select the set advertisement information,
Fujitsu teaches teaches in the navigation device, landmark facilities such as convenience stores (hereinafter referred to as convenience stores) and gas stations that exist around the position of the vehicle or around an arbitrary place are superimposed and displayed on the map as landmarks. Some are equipped with a function and a function of displaying a list of distances and directions from the own vehicle position in the order of proximity to the own vehicle position from convenience stores, gas stations, and the like and further teaches for the energy supply facility, for example, examples include a battery station corresponding to a gas station of an internal combustion engine automobile, a restaurant having a battery charging facility, a convenience store, and a gas station and according to navigation device (2) or (3), facilities (e.g., restaurants, convenience stores, As for the gas station, the location information is provided together with the information on the presence or absence of the energy supply facility, so that the user can identify the presence or absence of the energy supply facility (see at least paragraphs 0006-0008, 0019-0023 and 0026-0031).  It would have been obvious to one of ordinary skill in the art before the invention was made for Logvinov to modify to include the teaching of Fujitsu in order for the user to obtain route information by successively referring to the display panel 9b and follow the route information to obtain an objective (see at least paragraph 0007).
	
Claim 3:  Logvinov in view of Fujitsu disclose the vehicle information managing device according to claim 1, and Logvinov further teaches wherein the vehicle information includes vehicle type information indicating a vehicle type of the vehicle, and wherein the processor is configured to select the advertisement information of a commercial facility having charging equipment for the vehicle which is traveling when the vehicle type information included in the vehicle information indicates a motor-driven vehicle, Logvinov teaches the advertisement server 20 may be a computing device having communication capabilities and storing advertisement information including advertisement content and advertisement characteristic information indicating type, category or other descriptive information for each advertisement included in the advertisement content. In addition, the server 20 may be coupled to other servers (not shown) which provide advertisement content, and may process advertisement delivery information indicating, for example, a number of times, when and to whom advertisements were displayed at an EV charging apparatus, or alternatively at a display of a wireless communication device associated with the EV charging apparatus (“associated display device”), such as a smart phone or tablet of a user of an EV which is to be charged at the EV charging apparatus and where the associated display device includes an app for helping to manage EV charging related functions as described herein, to determine payment information indicating fees to be paid by advertisers based on display of their advertisements by EV charging apparatuses or associated display devices. The server 20 may transmit the payment information to other servers associated with the advertisers, and also to the power system controller 12 (see at least paragraph 0019).

Claim 4:  Logvinov in view of Fujitsu disclose the vehicle information managing device according to claim 3, and Logvinov further teaches wherein the vehicle information further includes residual battery capacity information indicating a residual battery capacity of the vehicle, Logvinov teaches the EV 16 may include a controller device 17, such as a computer processing unit (CPU), to implement charging related operations, such as requesting EV charging and monitoring status of battery charge, and also include location determination components (not shown), such as a GPS device, for generating location data indicating current location of the EV 16. In addition, the controller device 17 of the EV 16 may include a communication device (not shown) that allows for communication via the network 18 (see at least paragraph 0018); and wherein the processor is configured to provide the advertisement information of the further commercial facility having the charging equipment to the vehicle which is traveling when the vehicle type information included in the vehicle information indicates a motor-driven vehicle and the residual battery capacity information included in the vehicle information is equal to or less than a predetermined value, Logvinov teaches referring to FIGS. 4A and 4B, a high-level block diagram 400 of a method for charging a battery of an EV 16 using a selected one of the EV charging apparatuses 14 of the system 10, displaying a target advertisement on a display of the selected apparatus 14, and obtaining advertisement delivery information for determining a fee to be paid by an advertiser based on display of the target advertisement which is of the advertiser, is illustrated. Although the method of flow diagram 400 as described below identifies specific functions performed by the controller 12, apparatuses 14 and the server 20, it is to be understood that, in accordance with aspects of the present disclosure, the functions of the controller 12, or any other function performed at the apparatuses 14 or the server 20, may be distributed among several servers/computing devices, which together form a cloud control system that may perform any or all functions of the disclosure. For example, the controller 12 may respectively control power management and charging schedules, which include controlling operations of a utility power grid or micro grid, to provide power for charging by EV apparatuses according to charging schedules; and the server 20, as a separate server or alternatively another server, may control some or all functions related to advertisement content delivery, managing payment information based on the advertisement delivery, and managing accounts of EV users based on financial values corresponding or attributed to advertisement content delivery, energy used to charge EVs and energy supplied from the EVs to the charging apparatus (see at least paragraph 0046).

Claim 5:  Logvinov in view of Fujitsu disclose the vehicle information managing device according to claim 1, and Logvinov further teaches wherein the processor is configured to acquire the vehicle information from the vehicle which is traveling at predetermined intervals, Logvinov teaches a method for charging a battery of a mobile energy storage and power consumption device installed on an electric vehicle (EV) at a selected EV charging apparatus among a plurality of EV charging apparatuses may include: controlling, by a processing device of a server remote from the EV charging apparatuses, determining, from advertisement information, a target advertisement in accordance with identification information identifying the EV or at least one user of the EV, profile information for the EV or the at least one user, and advertisement characteristic information included in the advertisement information and corresponding to the target advertisement; when information indicating charging of the battery of the mobile energy storage and power consumption device of the EV is expected to be performed at the selected EV charging apparatus is determined, transmitting, over the communication network, target advertisement information indicating the target advertisement and with identification information including at least one of an identifier of the selected EV charging apparatus or an identifier of a wireless communication device of the at least one user, to cause display of the target advertisement at least one display, in which the at least one display includes at least one of a display of the selected EV charging apparatus or a display of the wireless communication device; and receiving, over the communication network, from the selected EV charging apparatus, advertisement delivery information indicating when the mobile energy storage and power consumption device is at or connected by an electric power cable with the selected EV charging apparatus, identity of the EV or the at least one user, and information describing rendering of the target advertisement on a display of or associated with the selected EV charging apparatus (see at least paragraph 0006).

Claim 6:  Logvinov in view of Fujitsu disclose the vehicle information managing device according to claim 1, and Logvinov further teaches wherein the commercial facility is located in a region with a population equal to or less than a predetermined value, Logvinov teaches in block 606, when the charging apparatus 14 is selected based on the request for charging, the controller 12 may determine a target advertisement for the EV and a user(s) of the EV. The target advertisement may be selected from a plurality of advertisements by, for example, determining whether and the extent to which features of advertisement characteristic information of the respective advertisements match or correspond to features of characteristic information of the EV or the user(s) of the EV indicated in the profile information. In an alternative embodiment, the target advertisement for the EV and users of the EV may be predetermined at the controller 12, before the request for charging the EV is received (see at least paragraphs 0025, 0028 and 0050).

Response to Arguments

11.	Applicant's arguments filed one February 03,2022 have been fully considered and they are persuasive.  The claims as a whole integrates the process into a practical application as amended. See also Remarks pages 5-7).

12.	Applicant’s arguments with respect to the rejection of claims1 and 3-7 under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Levy et al. (U.S. Pub. No. 2011/0191186) talks about Electrical Vehicle periodically connects to a remote database which recommends to the driver to start a charge event based on location and proximity to a charging station, discharge history, power capacity, power cost, time of day, and power generation means (e.g. solar vs. coal), as well as displaying vehicle carbon footprint data and dynamically delivered advertising.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        05/14/2022